DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the preliminary amendment filed on 26 November 2018.  Claims 1-8 are pending, and are currently rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 2 is objected to because of the following informalities:  on line 2, “calculation” should read ---a calculation---.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5, lines 9 and 10, respectively, recite that the vibration amplitude of the tube bundle diverges.  However, it is unclear what the vibration amplitude is diverging from.
Claims 2-4 and 6-8 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With reference to claim 1:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 1 recites “for each of at least one eigenmode of the tube bundle, a time history response analysis step of performing time history response analysis of simulating a change in vibration amplitude of the tube bundle, while changing a negative damping ratio corresponding to an excitation force of the fluid; [and] a critical flow velocity calculation step of calculating a critical flow velocity of the fluid on the basis of a minimum negative damping ratio at which the change of the vibration amplitude of the tube bundle diverges in the time history response analysis”, which are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  The claimed steps merely recite the performance of a parametric study to evaluate the effect of changing the value of a particular variable on a particular output, with these elements set to correspond to values relevant to heat transfer systems (in this case, different fluid excitation values and a vibration amplitude of a tube bundle, respectively).  
Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify “an input step of inputting an expected flow velocity of the fluid; and an evaluation step of evaluating the self-excited vibration of the tube bundle for each eigenmode by comparing the expected flow velocity of the fluid with the critical flow velocity”.  These steps merely gather known data (the expected flow velocity) and compare it to the calculated output (the critical flow velocity) to check whether the mathematical simulation of the unclaimed structure of a tube bundle is accurate.  This determination does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, these elements merely amount to insignificant extra-solution activity, and do not add a meaningful limitation to the process of calculating the critical flow velocity.  (MPEP 2106.05(g))  These elements further merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use (in this case, the technical field of tube bundle steam generators in nuclear power plants) by setting the variables to be values relevant to heat transfer systems. (MPEP 2106.04(d)(I))  Thus, these additional elements do not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional elements of the claim merely again amount to insignificant extra-solution activity and to generally linking the use of a judicial exception to a particular technological environment or field of use.  (MPEP 2106.05(g,h)).  Comparing new and old data and setting variables to particular values does not amount to unconventional activity, or to anything other than what is well-understood, routine, and conventional in the field.  Thus, these additional elements do not amount to significantly more than the abstract idea, and do not render the abstract idea patent eligible.  

With reference to claim 2:
Claim 2 recites the additional limitations of “wherein the time history response analysis includes calculation which includes time-series simulation of vibration amplitude which occurs when an excitation force corresponding to the negative damping ratio is applied as an external force term to a vibration analysis model of the tube bundle, and wherein the vibration analysis model determines a magnitude of a friction force between the tube bundle and the support member, by assuming a distribution of a contact load acting between the tube bundle and the support member”, which fall under the same abstract idea of a mathematical concept.  These limitations further merely specify the nature of the actual calculation of the time history response analysis and an additional variable (the friction force) considered in the mathematical concept.  These limitations similarly do not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 2 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 3:
Claim 3 recites the additional limitations of “wherein the time history response analysis includes: calculating an effective damping ratio of the tube bundle on the basis of an offset relationship between the negative damping ratio and a first damping ratio corresponding to an energy dissipation amount of the self-excited vibration dissipated in accordance with a friction force between the tube bundle and the support member; and performing time-series estimation of the vibration amplitude of the tube bundle on the basis of the calculated effective damping ratio”, which fall under the same abstract idea of a mathematical concept.  These limitations further merely specify the nature of the actual calculation of the time history response analysis and additional variables considered in the evaluation method.  These limitations similarly do not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 3 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 4:
Claim 4 recites the additional limitation of “wherein the time history response analysis includes: determining that the vibration amplitude diverges at the time when the negative damping ratio becomes equal to the first damping ratio as the vibration amplitude of the tube bundle changes”, which falls under the same abstract idea of a mathematical concept.  This limitation merely defines the output of the self-vibration evaluation method, which similarly does not offer improvements to a computer/technical field and merely generally links the use of a judicial exception to a particular field of use.  Thus, the limitation of claim 4 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B.

With reference to claim 5:
Step 1 – Is the claim directed to a process, machine, manufacture, or composition of matter?
Yes.  The claim is directed to a method.
Step 2A, Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes.  Claim 5 recites “an expected flow velocity acquisition step of obtaining an expected flow velocity of the fluid; a negative damping ratio calculation step of, provided that the expected flow velocity is a critical flow velocity, calculating a negative damping ratio corresponding to the expected flow velocity, on the basis of a correlation between the critical flow velocity and a negative damping ratio of the entire tube bundle; and an evaluation step of evaluating the self-excited vibration of the tube bundle on the basis of whether the vibration amplitude of the tube bundle diverges when calculation including simulation of the self-excited vibration of the tube bundle is executed by inputting the negative damping ratio”, which are elements directed to a mathematical concept, including mathematical relationships, equations, and calculations.  (MPEP 2106.04(a)(2))  
The claimed steps merely recite the calculation of a value (the negative damping ratio) based on a given variable (the expected/critical flow velocity), and then checking to see if this calculated value is correct, with the values and variables set to correspond to values relevant to heat transfer systems (in this case, different fluid excitation values and a vibration amplitude of a tube bundle, respectively).

Step 2A, Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements, both individually and in combination, merely specify “an expected flow velocity acquisition step”, which as recited is mere data gathering.  This acquisition does not improve the functioning of a computer or of a model, nor does it offer improvements in a technical field.  Rather, this element merely amounts to insignificant extra-solution activity, and does not add a meaningful limitation to the mathematical concept.  (MPEP 2106.05(g))  This element further merely amounts to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the acquired value to be one relevant to heat transfer systems. (MPEP 2106.04(d)(I))  Thus, this additional element does not integrate the judicial exception into a practical application.
Step 2B – Does the claim recite additional elements that amount to significantly more than the judicial exception?
No.  The additional element of the claim merely again amounts to insignificant extra-solution activity.  (MPEP 2106.05(h)).  Mere data gathering does not amount to unconventional activity, or to anything other than what is well-understood, routine, and conventional in the field.  Thus, this additional element does not amount to significantly more than the abstract idea, and does not render the abstract idea patent eligible.

With reference to claim 6:
Claim 6 recites the additional limitations of “wherein the expected flow velocity acquisition step includes: an effective flow velocity calculation step of calculating an effective flow velocity of the fluid on the basis of a distribution, along a length direction of each of tubes included in the tube bundle, of at least one of a dynamic pressure of the fluid applied to each tube, a density of each tube, or an amplitude of each tube, and wherein the negative damping ratio calculation step includes calculating the negative damping ratio, provided that the effective flow velocity is the expected flow velocity”.  These limitations of claim 6 fall under the same abstract idea of a mathematical concept, and merely further recite the calculation of an additional value (the effective flow velocity) based on an additional variable (the distribution of a force along the tube), and then using this calculated value to calculate an additional value (the negative damping ratio), with the values and variables set to correspond to values relevant to heat transfer systems.  These limitations similarly do not offer improvements to a computer/technical field and merely generally link the use of a judicial exception to a particular field of use.  Thus, the limitations of claim 6 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 7:
Claim 7 recites the additional limitation of “wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center with one another, the U- shaped tubes including bend portions having different curvature radii from one another, wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row, and wherein the method includes determining stability of hydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against an excitation force of the fluid flowing through the tube bundle”.  However, these limitations merely describe the structure of the unclaimed equipment that the claimed calculation is performed for.  Therefore, these limitations amount to mere insignificant extra-solution activity, and further merely amount to generally linking the use of a judicial exception to a particular technological environment or field of use by setting the relevant values/variables to be ones relevant to this unclaimed structure. (MPEP 2106.04(d)(I))  Thus, the limitations of claim 7 do not integrate the abstract idea into a practical application under step 2A, Prong 2, nor do they amount to significantly more than the abstract idea under Step 2B.

With reference to claim 8:
Claim 8 recites the additional limitation of “wherein the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant”.  However, this limitation merely states the structure of the unclaimed equipment that the claimed calculation is performed for.  Therefore, this limitation amounts to mere insignificant extra-solution activity, and further merely amounts to generally linking the use of a judicial exception to a particular technological environment or field of use by specifying that the relevant values/variables are ones relevant to this unclaimed structure. (MPEP 2106.04(d)(I)) Thus, the limitation of claim 8 does not integrate the abstract idea into a practical application under step 2A, Prong 2, nor does it amount to significantly more than the abstract idea under Step 2B. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Numerical Estimation of Fluidelastic Instability in Tube Arrays" by Hassan et al. (hereinafter Hassan) in view of "Methods for numerical study of tube bundle vibrations in cross-flows" by Longatte et al. (hereinafter Longatte) and “Vibration analysis and vibration damage assessment in nuclear and process equipment” by Pettigrew et al. (hereinafter Pettigrew).
Hassan discloses the invention substantially as claimed, including the time domain evaluation of fluidelastic vibrations of a tube bundle in a fluid (see Abstract).
With reference to claim 1, Hassan discloses a self-excited vibration evaluation method for evaluating self-excited vibration of a tube bundle arranged in a fluid (see Abstract and section 1, first paragraph, where a method of fluidelastic force approximation is performed on a tube heat exchanger that is subject to vibrations due to fluidelastic instability), the method comprising: 
for each of at least one eigenmode of the tube bundle (see, for example, section 2.1, first paragraph; section 3, second paragraph; and section 4, last paragraph, where tubes are modeled at various frequencies.  Hassan does not explicitly state here that these frequencies may include eigenmodes.  However, in section 1, first paragraph, Hassan notes that if an excitation frequency (such as a vortex shedding frequency) coincides with one of the tube’s natural frequencies/eigenmodes, resonance and large amplitude vibrations may occur, which would imply to the reader to select one of the various frequencies to be one or more of the natural frequencies/eigenmodes, in order to determine a critical flow velocity at which the vibration amplitude similarly sharply increases.), 
a time history response analysis step of performing time history response analysis of simulating a change in vibration amplitude of the tube bundle, while changing an excitation force of the fluid (see, for example, section 2.1, where tube response amplitudes are modeled over numerous time steps; and section 3, second paragraph, which notes that the modeled tube response amplitudes (lift) are performed specifically by iteratively increasing the flow velocity/excitation force); 
a critical flow velocity calculation step of calculating a critical flow velocity of the fluid (see, for example, section 1, first paragraph, where damping-controlled instability is determined based on lift (amplitude), as is determined in the time history modeling process – this damping-controlled instability is used to determine critical flow velocity; section 4, last paragraph, where the lift and drag components of the tubes (such as the lift modeled in the process of section 2.1) is used to determine critical flow velocity; and section 5.2, second paragraph, where critical flow velocity, which results in higher/diverging tube displacement/amplitude, is calculated, again based on this lift); 
an input step of inputting an expected flow velocity of the fluid (see, for example, section 5.2, last paragraph, and Fig. 9(a), where expected flow velocity is the critical flow velocity of the experiment(s) of other researcher(s) and the authors obtain one or more of these values as input to compare with their predicted critical flow value when they select sets of experiments for comparison with their own model); and 
an evaluation step of evaluating the self-excited vibration of the tube bundle for each eigenmode by comparing the expected flow velocity of the fluid with the critical flow velocity (see, for example, section 5.2, last paragraph, where the self-excited vibration of the tube bundle is evaluated for accuracy by comparing the predicted critical flow velocity as calculated by Hassan with the expected flow velocity (the critical flow velocity of the other researchers’ experimental results) empirically measured by these other researcher(s)).
However, though it is well-known and conventional that a tube bundle is arranged in a fluid so as to be supported by a support member, Hassan does not explicitly mention this support member or its possible structure.  But Pettigrew from the same or similar field does clarify this structure (see, for example, page 127, Section “Definition of the Problem and Flow Considerations”, third paragraph, where tube bundles are supported by baffle-plates).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use supporting baffle-plates as taught by Pettigrew on the tube bundle disclosed by Hassan, so that the tube bundle is not free-floating in the fluid. 
Additionally, Hassan does not explicitly state that the simulating a change in vibration amplitude of the tube bundle is done specifically while changing a negative damping ratio corresponding to an excitation force of the fluid.  However, Hassan teaches damping-controlled instability, which is when “the destabilizing fluid force produces a negative damping effect” (section 1, first paragraph).  This would properly imply that flow velocities/forces of the fluid are associated with respective damping ratios, and that such an excitation force of the fluid may have a corresponding negative damping ratio.  Hassan similarly does not explicitly state that the critical flow velocity of the fluid is calculated on the basis of a minimum negative damping ratio at which the change of the vibration amplitude of the tube bundle diverges in the time history response analysis.  However, Hassan does teach that “[a]t a certain flow velocity, known as the critical flow velocity (Uc), the net damping of the system will vanish, leading to a higher tube displacement” (section 1, first paragraph).  This would similarly properly imply that this critical flow velocity (and, as discussed above, its implied corresponding damping ratio) is the minimum point at which damping of the system vanishes. 
Longatte from the same or similar field of endeavor explicitly teaches that these implied relationships are correct.  Longatte discloses that a given damping ratio corresponds to a respective excitation force of the fluid (and thus that a negative damping ratio corresponds to an excitation force of the fluid).  See, for example, page 516, Fig. 2.  Here, the damping percentage corresponds to the damping ratio; each point on the graphed damping percentage line (the dotted line) corresponds to a respective fluid flow velocity along the x axis.  After the point of critical flow velocity, the damping ratios that correspond to flow velocities become negative.  Accordingly, Fig. 2 of Longatte discloses that simulating a change in vibration amplitude of the tube bundle is done specifically while changing a negative damping ratio corresponding to an excitation force of the fluid.  Moving along the x axis (increasing the flow velocity), the damping ratio (which is negative after the point of critical flow velocity) simultaneously changes.  Vibration amplitude (the solid black line) is thus simulated at each point along this axis as damping ratio and flow velocity change together.  That is, because the negative damping ratio corresponds to the flow velocity/excitation force of the fluid, and either variable may be solved for in terms of the other, simulating the vibration amplitude while changing the negative damping ratio is equivalent to simulating the vibration amplitude while changing the excitation force of the fluid (as is done in the time history response analysis of Hassan).
Longatte further discloses that the critical flow velocity of the fluid is calculated on the basis of a minimum negative damping ratio at which the change of the vibration amplitude of the tube bundle diverges in the time history response analysis.  See again page 516, Fig. 2.  Here, the minimum negative damping ratio occurs at the point of critical flow velocity, which occurs when damping of the system vanishes, and the system moves from a stable to an unstable state.  Vibration amplitude, illustrated by the solid black line, diverges sharply at this point.  As flow velocity continues to increase along the x axis, the damping ratio continues to decrease; thus, the minimum negative value is the point at which critical flow velocity is reached, which is similarly the point at which the vibration amplitude of the tube bundle diverges.  That is, minimum negative damping ratio, critical flow velocity, and tube bundle vibration amplitude divergence all occur at the same point, and calculating any of the above values will result in the other two values being simultaneously known.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine critical flow velocity based on this minimum negative damping ratio as implied in Hassan and made explicit by Longatte, and to input the interchangeable damping ratio rather than excitation force directly when determining vibration amplitude as illustrated by Longatte, in order to determine stability maps of tube bundles for nuclear safety and industrial concerns (see Hassan, Abstract, and Longatte, section 2.1).
With reference to claim 2, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Hassan further discloses that the time history response analysis includes calculation which includes time-series simulation of vibration amplitude which occurs when an excitation force corresponding to the negative damping ratio is applied as an external force term to a vibration analysis model of the tube bundle (see, for example, section 3, first two paragraphs, where an inlet velocity having a particular turbulence or excitation force is applied in the transient simulation of section 2.1.  This inlet velocity is used to oscillate the tube in the lift/amplitude and drag directions as simulated in the process of section 2.1; thus, this inlet velocity is applied as the external force term.  As discussed above with respect to claim 1, Longatte illustrates in Fig. 2 that a given flow velocity corresponds to a respective damping ratio, and flow velocities after the point of critical flow velocity correspond specifically to negative damping ratios.  Thus, inputting a flow velocity as an external force term is equivalent to inputting the negative damping ratio as that external force term.).
Further, Pettigrew discloses that the vibration analysis model determines a magnitude of a friction force between the tube bundle and the support member, by assuming a distribution of a contact load acting between the tube bundle and the support member (see, for example, page 129, section “Dynamic characteristics of process and nuclear structures”, first three paragraphs, where the distribution of tube contact loading between the tube and the support member (as, for example, not touching, touching lightly, or in contact with a significant preload) is determined; and section “Fretting-Wear damage prediction”, first three paragraphs, where, in the case of the tube being in contact with the support with a significant preload, friction force due to the preload is determined).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the friction force between the tube bundle and the support, as taught by Pettigrew, in the evaluation of fluidelastic instability in tube bundles taught by the combination of Hassan and Longatte, in order to more accurately and realistically model flow-induced vibration and the damage it causes (see Pettigrew, page 127, section “Introduction”).
With reference to claim 3, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Longatte further discloses that the time history response analysis includes: calculating an effective damping ratio of the tube bundle on the basis of an offset relationship between the negative damping ratio and a first damping ratio (see, for example, page 516, Fig. 2, where the negative damping ratio is the damping ratio after the point where the critical flow value is reached, and the first damping ratio is a damping ratio before this point.  Thus, the offset relationship is the difference between any values along these respective portions of the graph, and the effective damping ratio is the result of this difference.).
Further, when combined with Longatte, Hassan additionally discloses performing time-series estimation of the vibration amplitude of the tube bundle on the basis of the calculated effective damping ratio (see, for example, section 3, second paragraph, and section 4, where tube response amplitudes (lift and drag oscillations/displacement) may be calculated by inputting damping ratios/coefficients, such as the effective damping ratio).
Additionally, Pettigrew discloses that a damping ratio corresponds to energy dissipation, and that a friction force is considered when calculating this energy dissipation, including the following:
a first damping ratio corresponding to an energy dissipation amount of the self-excited vibration (see page 127, section “”Vibration excitation mechanisms”, second paragraph; and page 128, section “Fluidelastic instability in cross flow”, first paragraph, which notes that fluidelastic instability is based on damping ratios, which in turn determine the energy dissipation amount of the tube bundle); and
performing time-series estimation of the vibration amplitude of the tube bundle on the basis of the calculated effective damping ratio specifically in accordance with a friction force between the tube bundle and the support member (see, for example, page 129, section “Dynamic characteristics of process and nuclear structures”, first three paragraphs, where the distribution of tube contact loading between the tube and the support member (as, for example, not touching, touching lightly, or in contact with a significant preload) is determined; and section “Fretting-Wear damage prediction”, first three paragraphs, where, in the case of the tube being in contact with the support with a significant preload, friction force due to the preload is determined).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have considered the friction force between the tube bundle and the support, as taught by Pettigrew, in the evaluation of fluidelastic instability in tube bundles taught by the combination of Hassan and Longatte, in order to more accurately and realistically model flow-induced vibration and the damage it causes (see Pettigrew, page 127, section “Introduction”). 
With reference to claim 4, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 3.  Additionally, Longatte further discloses that the time history response analysis includes: determining that the vibration amplitude diverges at the time when the negative damping ratio becomes equal to the first damping ratio as the vibration amplitude of the tube bundle changes (see page 516, Fig. 2, where the vibration amplitude is determined to diverge at the critical flow velocity, which occurs when the negative damping ratio (where the energy absorbed by the tube bundle becomes greater than the energy dissipated) becomes equal to the first damping ratio (where the energy dissipated by the tube bundle is greater than the energy absorbed)).  Pettigrew further clarifies this relationship that this relationship between energy absorption and dissipation does indeed occur at this point (see again page 127, section “Vibration excitation mechanisms”, second paragraph).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine vibration amplitude divergence at the time of critical flow velocity as disclosed in Longatte and Pettigrew, in order to illustrate the relationship between vibration amplitude and damping ratio for industrial and design concerns (see Longatte, section 2.1).
With reference to claim 5, Hassan discloses a self-excited vibration evaluation method for evaluating self-excited vibration of a tube bundle arranged in a fluid (see Abstract and section 1, first paragraph, where a method of fluidelastic force approximation is performed on a tube heat exchanger that is subject to vibrations due to fluidelastic instability), comprising: 
an expected flow velocity acquisition step of obtaining an expected flow velocity of the fluid (see, for example, section 5.2, last paragraph, where the expected flow velocity is the critical flow velocity of the experiment(s) of other researcher(s)); 
a negative damping ratio calculation step of, provided that the expected flow velocity is a critical flow velocity, calculating a negative damping ratio corresponding to the expected flow velocity (see, for example, section 5.2, where damping ratios/coefficients for various flow velocities were calculated and compared with damping coefficients of the various flow velocities derived via experimentation); and 
an evaluation step of evaluating the self-excited vibration of the tube bundle (see, for example, section 5.2, where the point of stability/instability (the critical flow velocity) is determined by inputting damping ration α’).
However, though it is well-known and conventional that a tube bundle is supported by a support member, Hassan does not explicitly mention this support member or its possible structure.  But Pettigrew from the same or similar field does clarify this structure (see, for example, page 127, Section “Definition of the Problem and Flow Considerations”, third paragraph, where tube bundles are supported by baffle-plates).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use supporting baffle-plates as taught by Pettigrew on the tube bundle disclosed by Hassan, so that the tube bundle is not free-floating in the fluid.
Hassan does not explicitly state that the damping ratio corresponds to flow velocity.  However, Hassan teaches damping-controlled instability, which is when “the destabilizing fluid force produces a negative damping effect” (section 1, first paragraph).  This would properly imply that flow velocities/forces of the fluid are associated with respective damping ratios, and that such a flow velocity may have a corresponding negative damping ratio.  Hassan similarly does not explicitly state that vibration amplitude diverges specifically when the negative damping ratio associated with the critical flow velocity is inputted to the simulation of the self-excited vibration of the tube bundle.  However, Hassan does teach that “[a]t a certain flow velocity, known as the critical flow velocity (Uc), the net damping of the system will vanish, leading to a higher tube displacement” (section 1, first paragraph).  This would similarly properly imply that this critical flow velocity (and, as discussed above, its implied corresponding damping ratio) is the minimum point at which damping of the system vanishes.
Longatte from the same or similar field of endeavor explicitly teaches that these implied relationships are correct.  Longatte discloses the above relationships, including the following:
a correlation between the critical flow velocity and a negative damping ratio of the entire tube bundle (see, for example, page 516, Fig. 2, which illustrates this correlation.  Here, the damping percentage of the y axis corresponds to the damping ratio; each point on the graphed damping percentage line (the dotted line) corresponds to a respective fluid flow velocity along the x axis.  After the point of critical flow velocity, the damping ratios that correspond to flow velocities are negative.); and
the vibration amplitude of the tube bundle diverges when calculation including simulation of the self-excited vibration of the tube bundle is executed by inputting the negative damping ratio (see, for example, pages 515-516, section 2.1, and Fig. 2, which clarify that the instability threshold as calculated by Hassan occurs when the vibration amplitude of the tube bundle diverges.  Here, the claimed negative damping ratio corresponds to the damping ratio that occurs at the point of critical flow velocity, which occurs when damping of the system vanishes, and the system moves from a stable to an unstable state.  Vibration amplitude, illustrated by the solid black line, diverges sharply at this point.  Thus, the negative damping ratio, critical flow velocity, and tube bundle vibration amplitude divergence all occur at the same point, and calculating/inputting any of the above values will result in the other two values being simultaneously known).
Thus, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine critical flow velocity based on this minimum negative damping ratio as disclosed in both Hassan and Longatte, in order to determine stability maps of tube bundles for nuclear safety and industrial concerns (see Hassan, Abstract, and Longatte, section 2.1).
With reference to claim 6, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 5.  Additionally, Hassan further discloses that the expected flow velocity acquisition step includes: 
an effective flow velocity calculation step of calculating an effective flow velocity of the fluid on the basis of a distribution, along a length direction of each of tubes included in the tube bundle, of at least one of a dynamic pressure of the fluid applied to each tube, a density of each tube, or an amplitude of each tube (see, for example, section 5.1, where flow over the length of a tube (the dynamic pressure of the fluid applied to a tube) is used to calculate tube motion in the fluid; and section 5.2, where lift and drag (tube amplitude) are used to calculate flow velocity), and 
wherein the negative damping ratio calculation step includes calculating the negative damping ratio, provided that the effective flow velocity is the expected flow velocity (see, for example, section 5.2, where damping ratios/coefficients for various flow velocities were calculated.  Note that, as combined with and illustrated in Fig. 2 of Longatte, such a damping ratio becomes negative at the point where critical flow velocity (equal to the effective and the expected flow velocities as discussed above in claim 5) is reached.  That is, when the effective flow velocity, which has been set to equal the expected flow velocity, which in turn has been set to equal the critical flow velocity, is calculated, its associated negative damping ratio is known.).
With reference to claim 7, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Pettigrew further discloses the following:
wherein the tube bundle includes at least one tube row formed by a plurality of U-shaped tubes extending within the same plane and sharing a curvature center with one another, the U- shaped tubes including bend portions having different curvature radii from one another (see, for example, page 127, section “Definition of the problem and flow considerations”, first paragraph; page 129, section “Dynamic characteristics of process and nuclear structures”, second paragraph; page 133, Fig. 1; and page 135, Fig. 5), 
wherein the support member includes at least one pair of anti-vibration bars disposed on both sides of the tube row so as to extend along the plane across the tube row (see page 127, section “Definition of the problem and flow considerations”, third paragraph; page 129, section “Dynamic characteristics of process and nuclear structures”, fourth paragraph; page 130, section “Proposed fretting-wear damage criterion”, first paragraph; page 134, Fig. 4; and page 135, Fig. 5), and 
wherein the method includes determining stability of hydroelastic vibration in a direction along the plane of the tube bundle supported by a friction force between the anti-vibration bars and the tube bundle against an excitation force of the fluid flowing through the tube bundle (see page 128, section “Vibration excitation mechanisms”, fourth paragraph (beginning with “On the other hand…”); page 129, section “Fretting-Wear damage prediction”, third paragraph (beginning with “The approach has been…”); and page 130, section “Fretting-Wear: an energy approach”, first and fourth paragraphs).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have calculated fluidelastic instability as disclosed by the combination of Hassan and Longatte on the specific tube bundle structure described in Pettigrew, as the calculation of Hassan is performed on tube bundles and simply does not explicitly note that such tube bundles may be those in nuclear power plants (see Hassan, Abstract, and Pettigrew, Abstract).
With reference to claim 8, the combination of Hassan, Pettigrew, and Longatte discloses all subject matter of the claimed invention as discussed above with respect to claim 1.  Additionally, Longatte further disclose that the tube bundle comprises a bundle of heat-transfer tubes of a steam generator of a PWR nuclear power plant (see page 515, section 2.1, first paragraph).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have calculated fluidelastic instability specifically on tube bundles in nuclear power plants, as the calculation of Hassan is performed on tube bundles and simply does not explicitly note that such tube bundles may be those in nuclear power plants (see Hassan, Abstract, and Longatte, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.  English translations of the foreign language patents have been included.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH E DRABIK whose telephone number is (571) 272-0902. The examiner can normally be reached Monday - Friday, 10:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH E DRABIK/Examiner, Art Unit 2146                                                                                                                                                                                                        

/BRIAN S COOK/Primary Examiner, Art Unit 2146